Citation Nr: 0524279	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The appellant claims service in the Philippines during World 
War II.

This case was brought on appeal to the Board of Veterans 
Appeals (the Board) from the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant provided testimony before a Veterans Law Judge 
at a hearing held via videoconferencing in January 2004; a 
transcript was of record.  At that time, the appellant 
provided copies of numerous documents.  

The Board remanded the case in February 2004; development was 
undertaken and the case was returned to the Board.

On July 22, 2005, the Board issued a decision in the case.

Subsequently, as identified in a letter from the appellant's 
representative in July 2005, the veteran was noted to have 
previously requested a post-remand personal hearing; that 
request was contained in a memorandum which had been received 
by the Washington RO on June 28, 2005.  This hearing had, of 
course, not been held.

The appellant's representative noted that in view of the 
failure to hold the hearing, the July 2005 decision of the 
Board had to be vacated.  

The Board has now issued a decision to vacate the July 22, 
2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The failure to afford the appellant a hearing amounted to a 
denial of due process and as a result the decision entered by 
the Board in July 2005 was vacated pursuant to 38 C.F.R. 
§ 20.904(a)(3) (2004).  

Accordingly, the case is remanded for the required action as 
follows:

Pursuant to his communication of June 
2005, the appellant should be scheduled 
by the RO for a hearing.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


